department of the treasury internal_revenue_service washington d c offic e of c h ief c o u n sel date number info release date cc tege eoeg et2 cor-119145-00 dear this responds to your letter dated date requesting information on whether certain benefits provided to you by your employer are includable in your income specifically you asked whether you are required to include in your income the value of a personal computer life_insurance health insurance and certain personal airline travel benefits provided to you by your employer unfortunately we are not able to issue a ruling on these issues due to the fact that your submission does not comport with the requirements for requesting a private_letter_ruling revproc_2000_1 2000_1_irb_4 sets forth procedures for requesting letter rulings if you wish to request formal guidance such as a private_letter_ruling you should follow the procedures set forth in revproc_2000_1 in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided to us and set forth below general information which we hope will be helpful to you sec_61 of the internal_revenue_code the code provides that except as otherwise excluded gross_income includes compensation_for services including fringe_benefits in general an employee must include in gross_income the amount by which the fair_market_value of the fringe benefit exceeds the sum of i the amount if any paid for the benefit by or on behalf of the recipient and ii the amount if any specifically excluded from gross_income by some other section of the code employer-provided personal computer you have asked whether the value of a personal computer provided to you by your employer at the cost of internet access for three years is taxable_income to you we understand that the computer can be used by you for either personal or business purposes cor-119145-00 sec_132 of the code provides that gross_income shall not include any fringe benefit that qualifies as a working_condition_fringe benefit a working_condition_fringe benefit is defined in sec_132 as any property or services provided to an employee of the employer to the extent that if the employee paid for such property or services such payment would be allowable as a deduction under sec_162 trade_or_business_expenses or depreciation on business property sec_1_132-5 of the income_tax regulations the regulations provides that if under sec_274 of the code certain substantiation requirements must be met in order for a deduction under sec_162 or sec_167 to be allowable then those substantiation requirements apply when determining whether property is excludable as a working_condition_fringe benefit sec_1_274-5t of the regulations provides that an employee may not exclude from gross_income as a working_condition_fringe benefit any amount of the value of the availability of listed_property provided by an employer to an employee unless the employee substantiates for the period of availability the amount of the exclusion in accordance with sec_274 sec_274 generally requires the employee to substantiate to the employer by adequate_records the date the amount and business_purpose of the use as well as the amount of expenditures with respect to the listed_property sec_280f of the code provides that the term listed_property includes any computer_or_peripheral_equipment as defined in sec_168 however sec_280f provides that the term listed_property does not include any computer_or_peripheral_equipment used exclusively at a regular business establishment and owned or leased by the person operating such establishment for this purpose any portion of a dwelling_unit shall be treated as a regular business establishment only if the requirements of sec_280a are met with respect to such portion to summarize the value of the business use of the computer provided to you by your employer may be excludable from your income as a working_condition_fringe benefit to the extent that if you had leased or purchased the computer yourself the expense you incurred would be deductible expenses related to listed_property are deductible only if the substantiation requirements under sec_274 are satisfied because computers and peripheral equipment are generally listed_property you must satisfy the substantiation requirements under sec_274 to exclude the value of the business use of the property as a working_condition_fringe benefit the value of the personal_use of the computer would be includable in your income but would be reduced by the amount you paid for the computer cor-119145-00 however the substantiation requirements under sec_274 do not apply if the property is not listed_property computers and peripheral equipment are not listed_property if they are used at a place that qualifies under the code as a home_office a place will not qualify as a home_office unless the employee is working at home for the employer’s convenience in this regard if an employee who is given the choice of working at home or at an employer-provided office chooses to work at home the employee generally is not working at home for the employer’s convenience personal travel on employer’s airline you have further inquired whether the value of personal travel provided to you on your employer’s airline is includable in your income sec_132 of the code provides that certain services an employer provides to its employees termed no-additional-cost services are excluded from the employees’ gross incomes sec_132 of the code provides that the term no-additional-cost services means any service provided by an employer to an employee if the service is offered for sale to customers in the ordinary course of the line_of_business of the employer in which the employee is performing services and the employer incurs no substantial additional cost including foregone revenue in providing the service to the employee to qualify for the exclusion for no-additional-cost services the employer must incur no substantial additional cost in providing the service to the employee for this purpose the term cost includes any revenue foregone because the service is furnished to the employee rather than to a nonemployee customer generally situations in which employers incur no additional cost in providing services to employees are those in which the employees receive the benefit of excess capacity which otherwise would have remained unused because nonemployee customers would not have purchased it thus airlines generally do not incur substantial additional costs by furnishing free flights to employees in such a way that nonemployee customers are not displaced h_r rep no 98th cong 2d sess sec_1_132-2 of the regulations provides that one of the services eligible for treatment as a no-additional-cost_service is transportation by aircraft however the exclusion does not apply when the employee takes a personal flight at no charge and receives reserved seating on a commercial flight of course the code does not prevent an airline from reserving free seating for its employees if the airline allows its employees to reserve seats for free flights however the value of the flights is included in the employees’ gross_income under sec_61 of the code cor-119145-00 to summarize the value of personal flights provided to you on your employer’s airline may be excludable from your income if you work in the same line_of_business in which the employer offers flights for sale to nonemployee customers and if the flights are offered to you in such a way that nonemployee customers are not displaced eg on a space-available basis personal travel by parents on employer’s airline you inquired whether the value of personal travel provided by your employer to your parents is includable in your income under a special statutory provision the use of free or discounted passes by a parent of an airline employee is treated as use by the employee code sec_132 reg sec_1_132-1 thus assuming you are an airline employee to determine whether personal travel provided to your parents is excludable from your income as a no-additional-cost_service the rules set forth above are applicable in the same manner as if the travel had been provided to you personal travel by domestic partner on employer’s airline you requested information on whether the value of personal travel provided by your employer to your domestic partner is includable in your income the exclusion for no- additional-cost services including airline travel applies only to benefits provided to employees the definition of employee for purposes of the no-additional-cost services exclusion in sec_132 of the code includes current employees spouses of employees dependent_children of employees former employees who have left the service of the employer due to retirement or disability and widows and widowers of employees who died while employed in the line_of_business or left service due to retirement or disability if your domestic partner does not fall within this definition of employee then the fair_market_value of travel less any amount you paid for such travel provided by your employer to your domestic partner is includable in your gross_income personal travel on another employer’s airline you asked whether you are required to include in income the personal travel provided to you on an airline other than your employer’s airline offered at a discount through a contract made by your employer sec_132 of the code provides that for purposes of the no-additional-cost exclusion any service provided by an employer to an employee of another employer shall be treated as provided by the employer of such employee if i the service is provided pursuant to a written_agreement between the employers and ii neither of the employers incurs any substantial additional costs including foregone revenue in providing the services or pursuant to such agreement employer-provided life_insurance cor-119145-00 you questioned whether to include the value of life_insurance coverage provided to you by your employer in your income under code sec_79 generally the cost of up to dollar_figure of group-term_life_insurance coverage provided to an employee by his or her employer is not included in income however the cost of employer-provided insurance must be included in income to the extent it exceeds the cost of dollar_figure of coverage but the amount included is reduced by the amount_paid by the employee towards the purchase of the insurance employer-provided health insurance you also asked whether the value of health_insurance_coverage provided to you by your employer is includable in your income sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that t he gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 health insurance provided to domestic partner finally you have inquired whether health insurance provided by your employer to your domestic partner is includable in your income employer-provided coverage under an accident_or_health_plan for personal injuries or sickness incurred by individuals other than the employee his or her spouse or his or her dependents as defined in sec_152 of the code is not excludable from the employee’s gross_income under sec_106 of the code thus if your domestic partner is not your spouse or your dependent the fair_market_value of health_insurance_coverage provided to your domestic partner by your employer less any amount you paid for such coverage is includable in your income cor-119145-00 sec_152 through of the code provides that the term dependent means any individual over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer and who is related to the taxpayer in one of several specified relationships sec_152 of the code provides in pertinent part that the term dependent means an individual over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer and other than an individual who at any time during the taxable_year was the spouse of the taxpayer who for the taxable_year of the taxpayer has as his or her principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household sec_152 of the code provides that an individual is not a member of a taxpayer’s household if at any time during the taxable_year of the taxpayer the relationship between such individual and the taxpayer is in violation of local law an employee’s domestic partner who is not related to the employee in one of the relationships specified in sec_152 through of the code may qualify as a dependent of the employee if the requirements of sec_152 and b discussed above are met you have also asked whether you are required to pay social_security_tax on the benefits described above if a fringe benefit is excludable from an employee’s gross_income then its value is not added to the employee’s wages and there are no employment_tax consequences on the other hand if the benefit is not excludable or is only partially excludable from gross_income its value is reported as wages on the employee’s form_w-2 and the employer_generally must withhold income taxes and the employee’s share of fica in addition to paying its share of fica and futa this letter provides general information only it describes well-established interpretations and principles of tax law without applying them to a specific set of facts the relationships specified in code sec_152 through are as follows a son or daughter of the taxpayer or a descendant of either a stepson or stepdaughter of the taxpayer a brother sister stepbrother or stepsister of the taxpayer the father or mother of the taxpayer or an ancestor of either a stepfather or stepmother of the taxpayer a son or daughter of a brother or sister of the taxpayer a brother or sister of the father or mother of the taxpayer a son-in-law daughter-in-law father-in-law mother-in-law brother-in-law or sister-in-law of the taxpayer cor-119145-00 it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law the attorney assigned to this matter is lynne camillo employee id she can be reached at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
